DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers filed June 14, 2022.  Currently, claims 12-16,18-21 and 23-27 are pending.  All arguments have been thoroughly reviewed but are deemed not persuasive for the reasons which follow.
Any objections and rejections not reiterated below are hereby withdrawn.
The Improper Markush rejection has been withdrawn in view of the claims directed to detecting the presence or absence or each of the 4 recited mutations.  The claims require analysis of a combination of all 4 substitutions.  The claims are not directed to looking at one or more of the mutations alone.  Thus, the Improper Markush rejection is withdrawn as to the claims directed to a combination analysis.  
The 102 rejection has been withdrawn in view of the claims directed t a biological sample comprising SEQ ID NO: 1-4 which comprise the substitutions.  The prior art teaches sequencing the equine genome, but the prior art does not teach obtaining a biological sample comprising the four variants.  In the event that the claims are amended to broadly be directed to determining the presence or absence of the 4 substitutions in a biological sample, the rejection over sequencing may be appropriate. 
	
Election/Restrictions
Applicant's election with traverse of SEQ ID NO: 3, in the paper filed October 9, 2020 is acknowledged.
The response argues that all four species represent a single invention concept which is directed to determining whether or not a horse is afflicted with inherited equine myopathy.  This argument has been reviewed but is not persuasive.  Each of the SEQ ID NO: are directed to different genes with different sequences.  The sequences do not share a common structure nor do they belong to a recognized class of chemical compounds in the art.  
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2017/023969, filed March 23, 2017 and claims priority to provisional application 62/313,272 and 62/421,625, filed March 25, 2016 and November 14, 2016, respectively. 
The instant claims are not supported in the ‘272 provisional application.  SEQ ID NO: 3, directed to FLNC exon 21 is first disclosed in the ‘625 provisional on November 14, 2016.  Thus, the instant claims enjoy the benefit of November 14, 2016.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-16, 18-21, 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Here, Claims 23-25 are independent claims.  Claims 13-16, 18-21 do not refer to a previous claim.  Instead, they depend on a later claim.  MPEP 608.01(n) During prosecution, the order of claims may change and be in conflict with the requirement that dependent claims refer to a preceding claim.  Correction is required. 

New Matter
Claims 13-16, 18-21, 23-27 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended claims, reference to “euthanizing a horse” based on the genotype are included. The amendment proposes that the new claim language is supported by the specification.  However, the specification does not describe or discuss “euthanizing a horse” based on the genotype. 
The specification only teaches some horses with the genotype were euthanized (page 69).  

    PNG
    media_image1.png
    123
    783
    media_image1.png
    Greyscale

This does not teach making euthanasia decisions based on the genotype of the P1-P4 mutations.  This description does not support “euthanizing a horse” based on the genotype.  
The concept of “euthanizing a horse” does not appear to be part of the originally filed invention.  Therefore,  “euthanizing a horse” based on the genotype are included” constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
	The response traverses the rejection.  The response considers why euthanasia may be humane for the horse.  The response further points to the MPEP 2163 for the standard for new matter.  Then the response simply concludes that the claim language is fully supported expressly, implicitly and inherently.  The response does not point to any implicit or inherent teachings in the specification that teaches euthanizing a horse based on the genotype.  Thus, for the reasons above and those already of record, the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-16, 18-21, 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
		Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claims 13-16, 18-21, 23-27 are directed to a wherein clause that requires “the presence of said substitution(s) in said nucleic acid is predictive of inherited equine myopathy in said horse” wherein in horses with the presence of mutations, the horse is administered proteins, amino acids, or is included or excluded as a potential breeder or is euthanized.  Alternatively, the absence of the mutations is predictive of being free from inherited equine myopathy.     

Claims 13-16, 18-21, 23-27 are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract ideas of “a nucleic acid is predictive of inherited equine myopathy in said horse”) and a law of nature/natural phenomenon (i.e. the natural correlation between the presence of a substitution and inherited equine myopathy).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

Herein, claims 13-16, 18-21, 23-27 are directed to the patent-ineligible concept of an abstract process.  Claims 13-16, 18-21, 23-27 require a wherein clause that requires “the presence of said substitution(s) in said nucleic acid is predictive of inherited equine myopathy in said horse”.   The wherein clause may be accomplished mentally by thinking about a subject’s substitutions and assessing whether the subject has equine myopathy. Thus, the wherein clause constitutes an abstract process idea.
A correlation that preexists in an equine is an unpatentable phenomenon.  The association between the presence of a substitution and inherited equine myopathy is a law of nature/natural phenomenon.  The "wherein clause” tells users of the process to predict equine myopathy in the sample, amounts to no more than an "instruction to apply the natural law".  This wherein step is no more than a mental step.  Even if the clause requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The wherein clause does not require the process user to do anything in light of the correlation.  The wherein clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites providing a sample and detecting the presence or absence of substitutions, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  
The claim has also been amended to require administering complete proteins or amino acids or mixutres thereof as treatment for myopathy.  While this limitation is a treatment, the treatment is general in nature.  The claims do not amount to more than merely diagnosing a horse with myopathy and instructing the artisan to generically “treat it”.  The administering step is not considered significantly more since there were no known protein, amino acids or mixtures thereof as treatment for myopathy.  Because of this, the claims are considered to require limitations that attempt to cover any solution for treating myopathy with no restriction on how the result is accomplished and no mechanism for accomplishing the result, and therefore does not provide significantly more because this type of recitation is equivalent to the words “apply it.” See MPEP 2106.05(f)(1). Treatments encompassed by the instant claims were not known prior to the invention.   The administering step cannot be considered a practical application of the judicial exceptions as the administering step is not actually an application of the law of nature, but rather a suggestion to find such a treatment, in a prior art context were no proteins or amino acids within the scope of the instant claims were known. The addition of a highly general treating step that is not supported in the disclosure or prior art by any actual drugs or molecules for delivery is not sufficient to demonstrate that the invention as a whole is significantly more.
The claims also recited the horse is included or excluded as a potential breeder.  The MPEP clearly requires a limitation must affirmatively recite an action that affects a particular treatment or prophylaxis for a disease or medical condition.  A limitation that does not actually provide a treatment, but is merely an intended use of the claimed invention is not an integration of the judicial exception.  Inclusion or exclusion of a horse from a breeding program is merely an intended use and does not integrate the judicial exception.  The elimination as a potential breeder is merely instructions to not breed the horse.  
The claims finally recite the absence of the mutations is predictive of the horse being free from inherited equine myopathy.  A prediction is not an integration of the judicial exception.  The intended use is merely an abstract idea.  
Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the presence or absence of the substitutions was known in the art.  The prior art sequenced the equine genome and was well known in the art.  Further, GenBank XM_014739030 teaches the Equus caballus filamin C, gamma (FLNC) mRNA.  The prior art teaches determining the presence or absence of each nucleotide in FLNC, including chr4:83738769.  The instant specification illustrates GenBank XM_014739030 in Figure 6 and identifies the polymorphism of SEQ ID NO: 3. GenBank XM_014739030 sequences and thus detects the presence or absence of each nucleotide.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “detecting” steps are insufficient to make the claims patent eligible.  
The detecting step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the genotype of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the genotype through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response asserts the amended claims include a therapeutic treatment, including or exclusing the diagnosed subject as a potential breeder and/or euthanizing the subject.  The response argues that the additional steps amount to significantly more than the judicial exception.  This argument has been considered but is not convincing.  As noted above, the euthanasia steps are deemed new matter. 
Even if they were supported by the specification, the newly added limitations are not an integration of the judicial exception.  The claims require administering proteins or amino acids or mixtures thereof as treatment for myopathy.  The response and the Declaration filed (see para 21) asserts that the prior art establish that the therapy which is provided in the presently claimed invention is an effective therapy provided the horse is properly diagnosed.  This argument has been thoroughly reviewed.  A full review of the Thunes and Wackermann references do not provide administration of complete protein or a mixture of amino acids comprising lysine, methionine and threonine.  Thunes discusses importance of proper diets but the references do not appear to provide the claimed therapy of complete protein or a mixture of amino acids comprising lysine, methionine and threonine.  Applicant is invited to provide the specific page and column where this information is found.  It is noted that Wachermann was published in 2022 which would not establish the treatment was known at the time the invention was made.  The administering step is not considered significantly more since there were no known protein, amino acids or mixtures thereof as treatment for myopathy.  Because of this, the claims are considered to require limitations that attempt to cover any solution for treating myopathy with no restriction on how the result is accomplished and no mechanism for accomplishing the result, and therefore does not provide significantly more because this type of recitation is equivalent to the words “apply it.” See MPEP 2106.05(f)(1). Treatments encompassed by the instant claims were not known prior to the invention.   The administering step cannot be considered a practical application of the judicial exceptions as the administering step is not actually an application of the law of nature, but rather a suggestion to find such a treatment, in a prior art context were no proteins or amino acids within the scope of the instant claims were known. The addition of a highly general treating step that is not supported in the disclosure or prior art by any actual drugs or molecules for delivery is not sufficient to demonstrate that the invention as a whole is significantly more.
The claims also recited the horse is included or excluded as a potential breeder.  The MPEP clearly requires a limitation must affirmatively recite an action that affects a particular treatment or prophylaxis for a disease or medical condition.  A limitation that does not actually provide a treatment, but is merely an intended use of the claimed invention is not an integration of the judicial exception.  Eliminating or including a horse from a breeding program is merely an intended use and does not integrate the judicial exception.  Applicants extensive analysis of scenarios and genetics of breeding misses the point.  The question is whether “included or excluded as a brood mare or sire for breeding” is a practical application of the judicial exception.  The inclusion or exclusion as a potential breeder is merely instructions to not breed the horse.  The claim does not actively require breeding the horse and is therefore not a practical application of the judicial exception.  
The response addresses CRISPR technology which is not claimed and thus not a practical application claimed.   
The claims finally recite the absence of the mutations is predictive of the horse being free from inherited equine myopathy.  A prediction is not an integration of the judicial exception.  The intended use is merely an abstract idea.  
Thus, for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16, 18-21, 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for sequencing the equine genome for does not reasonably provide enablement for detecting the presence or absence in each of these genes, namely SEQ ID NO: 1-4, for predicting the inherited equine myopathy in a horse.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
The newly amended claims are drawn to a method for detecting the presence of absence of a  combination of biomarkers  in the horse, namely SEQ ID NO: 1-4 wherein the presence of said substitutions is predictive of inherited equine myopathy in said horse.  
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
	The art teaches that as of September 2020, no peer-reviewed studies have been provided by the company offering commercially available tests for FLNC, namely SEQ ID NO: 3.  
In particular, the art summarizes the peer reviewed studies demonstrating a lack of association (see Williams et al 2020, Candidate gene expression, coding sequence variants and muscle fiber contractile force in Warmblood horses with myofibrillar myopathy, Equine Vet J, and Valberg et al 2020 Commercial genetic testing for type 2 polysaccharide storage myopathy and myofibrillar myopathy does not correspond to a histopathologic diagnosis. Equine Vet J.)

A summary of our peer reviewed studies: Researchers from Michigan State University, University of California-Davis, University of Nebraska-Lincoln and Oregon State University evaluated how often the P2, P3 and P4 variants occur in Warmblood and Arabian horses diagnosed with myofibrillar myopathy (MFM). The variants in MYOT (P2), FLNC (P3) and MYOZ3 (P4) used for commercial tests (genotype) were analyzed in the researchers’ laboratory. We determined how often the variants occurred in 30 healthy endurance Arabians and 54 Warmbloods with no abnormalities in their muscle biopsies compared to 30 endurance Arabians and 54 Warmbloods diagnosed with either PSSM2 or MFM based on changes in their muscle biopsies. The changes we evaluated in the muscle biopsies were the changes that were used to discover these diseases. We found no statistical association between any of the P test variants, or combinations of P test variants, and the presence of either PSSM2 or MFM considered as one diagnosis, or when PSSM2 or MFM were considered separately. Healthy control horses were as likely to possess a P2, P3 or P4 variant as a horse with PSSM2 or MFM. By chance alone, 29% of Warmbloods and 25% of Arabians will have at least one P variant regardless of whether they have a muscle disease or not. We also looked at how commonly the P variants occurred in publicly available genetic databases of 205 horses of a wide variety of breeds. We found that the P variants appear to be common genetic variants in horses of many different breeds. Thus, we found no evidence to support that the P variants are themselves causative or diagnostic of a muscle disease in the horse. The use of the P variant genetic tests in selection decisions, pre-purchase examination or diagnosis of a myopathy was not supported by the findings in our two research studies.
https://cvm.msu.edu/research/faculty-research/comparative-medical-genetics/valberg-laboratory/myofibrillar-myopathy
	
	Another post filing date article again concludes that the P2, P3a, P3b and P4 commercial test variants appear to be relatively common variants in horses not associated with a diagnosis of PSSM2 established by muscle biopsy (see Herrick, J. of Equine Veterinary Science, Vol. 100, No. 103607, May 2021).  

Additional Post filing date art continues to discuss the unpredictability of the variants and myofibrillar myopathy (see Williams, BMC Genomics, Vol. 22, No. 438, June 11, 2021).  
Commercial testing for MFM is not currently recommended by the authors due to a lack of correlation between the variants evaluated in the genetic tests and a diagnosis of MFM by histopathology [12]. Sixteen candidate MFM genes found to be associated with MFM or MFM-like myopathies in humans have been examined in MFM WB horses and no significant coding variants were identified when compared to control WB and publicly available data [13]. While an underlying genetic cause is still be possible, current findings suggest that MFM in WB is likely a complex disease with strong environmental influences. The etiopathology of MFM in WB could share similarities with the 50% of human MFM cases that have an unknown –potentially complex– etiology.

The art teaches sequencing the horse genome.  The Equus caballus isolate Twilight breed thoroughbred chromosome 4, EquCab3.0 is available.  The sequence was obtained by whole genome shotgun sequence. 

	Guidance in the Specification.
	The specification teaches that the method is for detecting inherited equine myopathy.  The use disclosed by the specification is for detecting the presence or absence of biomarkers associated with inherited equine myopathies (page 13, lines 20-21).  The specification does not enable this use.  
The specification provides no evidence that the polymorphism in SEQ ID NO: 3 is associated with equine myopathy.  
The specification teaches that the complete DNA sequence of the horse FLNC coding regions were obtained from the current version of the public horse genome assembly (EquCab2)(see page 71, lines 23-24).  
The specification appears to have detected a mutation in the FLNC region and concluded that DNA testing provides veterinarians and veterinary pathologists with means to more accurately determine if a horse with clinical signs of PSSM2 has the heritable and common form of the disease (pages 72-73).  The specification provides no analysis of affected and non-affected horses and the frequencies of the mutation.  The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the skilled artisan to use the method, as claimed, to detect PSSM2 or MFM, by detecting a polymorphism at SEQ ID NO: 1-4. The art teaches there are large numbers of mutations in the FLNC gene that have no significance or association.  The art also teaches that studies attempting to corroborate the assertions of the instant use were unsuccessful.  Williams (2020) provides that FLNC variant does not associate with MFM and do not support the use of the commercial tests to identify horses at risk of MFM.  Williams in 2021 continues this position stating commercial testing for MFM is not recommended and there are no significant coding variants detected.  This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
The prior art and the specification provide insufficient guidance to teach the skilled artisan how to use the claimed invention.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Response to Arguments
	The response traverses the rejection in the response.  
	The response asserts the original application teaches in great detail how to make and use the present invention.  This argument has been considered.  The examiner acknowledges that sequencing and detecting mutations was enabled at the time of the invention and states such in the statement of rejection above.  The response correctly points out that assays including WGS, PCR, sequencing, Allele-specific quantitative PCR and SNP arrays were known methods in the art (see pages 9-11 of the response filed May 5, 2021).  The state of the art for sequencing known sequences were high.  

	The response argues and the Declaration asserts the Invention has been put into Practice.  The response identifies three entities that have conducted research (U. of Minnesota, Generatio GmbH and IAFH).  The response also argues horse breeders have increased adoption of EquiSeq’s Myopathy panel.  The arguments presented appear to be directed to secondary considerations of commercial success to establish the claimed invention has broad acceptance in the marketplace.  The MPEP sets forth the requirements for commercial success considerations in 716.03.   The key is to show that the success is linked to the claimed invention and not to some other factor, e.g., some other feature of the item, advertising or sales strategy.  
	The declaration does not clearly provide a description of what was licensed/sold.  The claim requires a method for detecting four biomarkers and making a treatment decision.  The description in para 35-42 of the Declaration filed by Dr. Paul Szauter on June 14, 2022, it is not clear this was what was sold.  
	The declaration does not clearly provide any information on advertising within the relevant marker or a description of the relevant market.  In fact, the declaration discusses providing the tests at no cost for a period of more than a year (para 36) which is relevant to the inquiry.  
	According to MPEP 716.03, the declaration should include sales results that include evidence of market share such as total sales for competing products in the marker, total sale for products embodying the invention, and pricing.  Merely showing that there was commercial success of an article which embodied the invention is not sufficient.  See: Ex parte Remark, 15 USPQ2d 1498 (Bd. Pat. App. & Inter. 1990). Evidence of licensing is a secondary consideration which must be carefully appraised as to its evidentiary value because licensing programs may succeed for reasons unrelated to the unobviousness of the product or process, e.g., license is mutually beneficial or less expensive than defending infringement suits.  EWP Corp. v. Reliance Universal, Inc., 755 F.2d 898, 225 USPQ 20 (Fed. Cir. 1985).
	Thus, for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16, 18-21, 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-16, 18-21, 23-27 are directed to detecting in a biological sample comprising SEQ ID NO: 1, 2, 3, and 4 the presence or absence of mutations…..SEQ ID NO: 1, 2, 3 and 4 are directed to the mutant allele.  It is unclear why the method would determine the presence or absence of a mutation when the claim requires the mutant is present in the biological sample.  Moreover, the claim requires SEQ ID NO: 1, 2, 3 and 4 is present however, the claim requires determining the absence is predictive of the horse being free form myopathy.  The claim requires the mutant sequence of SEQ ID NO: 1-4 are present in the sample.  Clarification is required.  The claim could be amended to require determining the allele present at position X of SEQ ID NO: 1, position X of SEQ ID NO: 2…..wherein the presence of an A at position X of SEQ ID NO: 1 is a substitution…..  
Response to Arguments
	The response traverses the rejection.  The response asserts the amendments have overcome the rejection and incorporated the suggestions of the examiner.  This argument has been considered but is not convincing because the claim still requires a sample comprising SEQ ID NO: 1-4.  These sequences have the mutant positions.  Thus, it is unclear why detection would be required and how the absence could be detected.  Thus, for the reasons above and those already of record, the rejection is maintained.

  
Claims 13-16, 18-21 provides contacting “the nucleic acid” with at least one probe.  The claim recites four nucleic acids of SEQ ID NO: 1-4.  It is unclear which nucleic acid probe is contacted with a probe or whether the claim requires contacting each of the nucleic acids with a probe.  The nucleic acid lacks proper antecedent basis. 
Response to Arguments
	The response traverses the rejection.  The response asserts the amendments have overcome the rejection and incorporated the suggestions of the examiner.  This argument has been considered but is not convincing because the claim still requires the nucleic acid.  Claim 23 requires four nucleic acids.  It is unclear which nucleic acid is being referred to.  

Claim Rejections - 35 USC § 112- 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 requires amplifying the sequence, Claim 12 requires analysis of the mutations that are inherently within the recited exons of Claim 14.  Thus, it is unclear how Claim 14 further limits Claims 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
	The response traverses the rejection.  The response asserts the amendment overcomes the rejections.  This argument has been considered but is not convincing because Claim 26-27 are directed to amplifying a portion of each of the 4 regions.  Claims 13 and 19 already require amplifying a portion of these four genes.  Thus, for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 26, 2022